 1                        UNITED STATES DISTRICT COURT
 2                                   EASTERN DISTRICT OF CALIFORNIA
 3

 4   STEVEN VLASICH,                                Case No. 1:13-cv-00326-LJO-EPG (PC)
 5                      Plaintiff,                  AMENDED ORDER AND WRIT OF HABEAS
                                                    CORPUS AD TESTIFICANDUM TO
 6          v.                                      TRANSPORT PLAINTIFF STEVEN VLASICH,
                                                    CDC # E-10408
 7   DR. C. NAREDDY and DR. O.
     BEREGOVSKAYA,
 8
                        Defendants.
 9

10           Inmate Steven Vlasich, CDC #E-10408, a necessary and material witness on his own
     behalf in proceedings in this trial beginning on February 26, 2019, is confined at California State
11   Prison-Corcoran, 4001 King Avenue, Corcoran, California, 93212, in the custody of the Warden.
     In order to secure this inmate’s attendance and assure he is presentable to the jury, it is necessary
12   that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
     inmate in Courtroom #4, Seventh Floor, United States Courthouse, 2500 Tulare Street, Fresno,
13   California on February 26, 2019, at 8:00 a.m.
14          ACCORDINGLY, IT IS ORDERED that:
15          1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
     commanding the Warden to produce the inmate named above to testify in United States District
16   Court at the time and place above, and from day to day until completion of court proceedings or
     as ordered by the court; and thereafter to return the inmate to the above institution;
17

18          2. The inmate named above be permitted to shave and otherwise groom himself, in a
     manner consistent with prison security needs, either during the evening or night of February 27,
19   2019, or on the morning of February 28, 2019, but in any case before the above named inmate is
     transported to court on February 28, 2019; and
20
21           3. The custodian is ordered to notify the court of any change in custody of this inmate and
     is ordered to provide the new custodian with a copy of this writ.
22
     WRIT OF HABEAS CORPUS AD TESTIFICANDUM
23
     To: The Warden of California State Prison-Corcoran:
24
             WE COMMAND you to produce the inmate named above, along with his legal
25   property, to testify before the United States District Court at the time and place above, and from
     day to day until completion of the proceedings, or as ordered by the court; and thereafter to return
26   the inmate to the above institution.
27          FURTHER, you have been ordered to permit the above named inmate to shave and
     otherwise groom himself, in a manner consistent with the prison security, either during the
28   evening or night of February 27, 2019, or on the morning of February 28, 2019, but in any case
                                                    1
 1   before the above named inmate is transported to court on February 28, 2019; and

 2          FURTHER, you have been ordered to notify the court of any change in custody of the
     inmate and have been ordered to provide the new custodian with a copy of this writ.
 3

 4   IT IS SO ORDERED.
 5
        Dated:    February 27, 2019                      /s/ Lawrence J. O’Neill _____
 6                                              UNITED STATES CHIEF DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
